Orders, Family Court, New York County, entered on or about March 18, 1974 and March 28, 1974, unanimously modified, on the law and on the facts, without costs or disbursements, to provide that the petitioner Commissioner of the Department of Social Services of the City of New York shall within 60 days of the date of entry of the order hereon file a petition in the Family Court for a new foster care review pursuant to *645section 392 of the Social Services Law. In the event of failure to commence such a proceeding within that time, the orders appealed from are further modified so as to remand the instant proceeding to the Family Court for the taking of further evidence as to appellants’ status and needs. The orders were proper when made. Due to the passage of more than one year since then, we feel that the interests of these infant children will best be served by a review of their status at this time. Concur—Kupferman, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.